Citation Nr: 0409986	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  97-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for bursitis of the right 
shoulder, as secondary to the service-connected residuals of shell 
fragment wound to the right shoulder, with tendonitis.

2.  Entitlement to service connection for arthritis of the right 
shoulder, as secondary to the service-connected residuals of shell 
fragment wound to the right shoulder, with tendonitis.

3.  Entitlement to an increased evaluation for the residuals of 
shell fragment wound to the right shoulder, with tendonitis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an initial evaluation greater than 10 percent 
for ulnar neuropathy of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  The 
veteran's service personnel records reflect that he was awarded 
the Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in January 1997 and June 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified in May 1999 before the undersigned Veterans 
Law Judge, (then member of the Board), who was designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of record.

This case has been before the Board twice, in August 1999 for 
development including to obtain VA treatment records and to afford 
the veteran VA examinations by appropriate specialists, and in May 
2003, when the claim was remanded, again, for further development 
in compliance with Stegall v. West, 11 Vet. App. 268 (1998).  
Unfortunately, for reasons described below, the Board finds that 
remand is again necessary in this case.

The Board notes that subsequent to the initial January 1997 rating 
decision, in which an increased evaluation was denied for the 
service-connected right shoulder disability, the RO granted an 
increased evaluation of 30 percent for this disability in a 
September 1997 rating decision.  As this increased rating does not 
constitute a full grant of all benefits possible for the veteran's 
service connected residuals of shell fragment wound of the right 
shoulder, with tendonitis, and as the veteran has not withdrawn 
his claim, the issue concerning entitlement to an increased rating 
for this disability is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In addition, the issue of an initial evaluation greater than 10 
percent for ulnar neuropathy of the right elbow was found, in the 
March 2003 Board remand to be included in the issues on appeal, as 
the grant of service connection for this neurological disability 
was granted on the basis that the condition was part and parcel of 
the original service connected residuals of shell fragment wound 
to the right shoulder, with tendonitis.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Service connection for ulnar 
neuropathy of the right elbow was granted, and assigned a 10 
percent evaluation, in a June 2002 rating decision.  Accordingly, 
the proper evaluation to be assigned for the veteran's service 
connected ulnar neuropathy of the right elbow from the time period 
must be considered, beginning with the grant of original service 
connection pursuant to the Court's holding in Fenderson.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.  Notwithstanding, the 
appellant has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



FINDING OF FACT

1.  Service connection is currently in effect for residuals of 
shell fragment wound to the right shoulder, with tendonitis, 
currently evaluated as 30 percent disabling.

2.  The medical evidence does not establish that the veteran 
manifests clinical findings of right shoulder arthritis.


CONCLUSION OF LAW

The veteran does not have arthritis of the right shoulder, 
secondary to the service connected residuals of shell fragment 
wound to the right shoulder with tendonitis.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement to 
service connection for arthritis of the right shoulder, as 
secondary to the service connected residuals of shell fragment 
wound to the right shoulder, with tendonitis.  VA has complied 
with the notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate his claim.  

In this regard, the Board notes that collectively, the August 1999 
and March 2003 remands, March 2003 VCAA letter, and June 2002 
supplemental statement of the case-which gave notice of the 
changes in law and regulations effected by the VCAA-and other 
subsequent supplemental statements of the case provided the 
veteran with information regarding the evidence needed to 
substantiate his claim as to this issue.  In particular, the March 
2003 VCAA letter informed the veteran that in order to prevail in 
his claim, he needed to present medical evidence that arthritis 
was manifested in the right shoulder and medical evidence of a 
relationship between that diagnosed arthritis and the service-
connected residuals of shell fragment wound to the right shoulder.  
The July 2003 supplemental statement of the case informed the 
appellant that in order to warrant service connection for 
arthritis of the right shoulder, medical evidence of a diagnosis 
of arthritis in the right shoulder was required.  In aggregate, 
these documents-particularly the March 2003 VCAA letter, and the 
June 2002 and July 2003 supplemental statements of the case-
informed him of what VA had done and would do to obtain evidence 
for his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, the March 2003 VCAA letter, and June 2002 and July 
2003 supplemental statements of the case gave the veteran specific 
information with respect to the changes in the law pursuant to the 
VCAA, as well as to the new VA duties to assist under the VCAA.  
The veteran was also given the opportunity to identify additional 
relevant evidence that might substantiate his claim.  The 
veteran's representative provided additional argument and comment, 
but the veteran declined to respond.  However, the veteran did 
testify before the undersigned Veterans Law Judge in May 1999.  In 
addition, the veteran was provided VA examinations in November 
1996, July 2001, and June 2003 in an attempt to comply with the 
terms of the Board's remands, under Stegall, supra.  With regard 
to the issue of service connection for arthritis, the Board notes 
that these examinations do fulfill the requirements of Stegall v. 
West, 11 Vet. App. 268 (1998), supra.  The Board is not aware of 
the existence of additional relevant evidence in connection with 
the claim on appeal.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  However, 
that letter did request a response within 30 days, which is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002).  An amendment to 
the VCAA was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) that 
VCAA notice be sent to a claimant before the initial adjudication 
of his claim.  Satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render a 
rating decision promulgated prior to providing the veteran full 
VCAA notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
That is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial rating 
action.  Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the case 
would be required, and finally, the submission of a new 
substantive appeal by the claimant.  The prior actions of the 
veteran would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of cases 
waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant has been 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, DC.  The veteran did testify 
before the undersigned Veterans Law Judge.  He was provided with 
notice of the appropriate laws and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of his 
claim.  The Board does a de novo review of the evidence and is not 
bound by the RO's prior conclusions in this matter.  

Hence, notwithstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case regarding the issue of service connection for 
arthritis of the right shoulder, as secondary to the service 
connected residuals of shell fragment wound to the right shoulder, 
with tendonitis, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent and 
purpose of the VCAA were satisfied by the notice given to the 
veteran, and he was not prejudiced by any defect in the timing of 
that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided, as a result of a Board remand, 
by the AOJ prior to the transfer and the last certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.

Service Connection for Arthritis of the Right Shoulder as 
Secondary to the
Service Connected Residuals of Shell Fragment Wound to the Right 
Shoulder
with Tendonitis

Service connection may be established for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Regulations also 
provide that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  There must be evidence of a 
disease or injury and a present disability which is attributable 
to such disease or injury.  Rabideau v.  Derwinski, 2 Vet. App. 
141, 143 (1992).  

In addition, service connection may be granted for a disease or 
injury that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2003).  The Court 
has held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability exits, 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. Id.

In the present case, the Board notes that the veteran is service-
connected for the residuals of shell fragment wound to the right 
shoulder, with tendonitis.  However, the medical evidence does not 
show that he has been diagnosed with arthritis.

VA and private medical records reflect diagnoses of tendonitis and 
bursitis.  For example, a statement from the veteran's private 
treating physician, Douglas H. Lowrey, M.D., dated in February 
1997, states:

I find that [the veteran] has right subdeltoid bursitis (rotator 
cuff tendinitis).  I believe this is a chronic and recurrent thing 
and will always give him some difficulty.

Similarly, a February 2003 VA treatment note shows a diagnosis of 
right super glenoid labrum tear by magnetic resonance imaging 
(MRI) conducted in September 2000.  The examiner then opines:  

[The veteran] has likely had intermittent subacromial bursitis vs. 
supraspinatus tendonitis episodically in the past, appears 
controlled at present.

Yet, as to the presence of arthritis, clinical findings are 
consistently normal.  Results of X-rays taken in June 2003 show a 
radiographically normal appearing shoulder.  July 2001 X-ray 
results also reveal a normal study:

The articular surfaces and the joint space at the glenohumeral and 
the acromioclavicular joints appear unremarkable.  The 
acromiohumeral space appear (sic) well preserved.

Finally, November 1996 X-ray results reflect normal bony and soft 
tissue structures.  The examiner then opined that a diagnosis of 
arthritis was not "in order at this time."

Without a diagnosis of the claimed disability, service connection 
may not be granted.  See 38 C.F.R. § 3.303 (2003).

The Board notes that regulations provide presumptive service 
connection for certain chronic diseases will be considered to have 
been incurred in service if manifested to a degree if 10 percent 
or more within one year from the date of separation from active 
service, where the veteran has served for 90 days or more during a 
period of war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.   38 C.F.R. § 3.307 
(2003).  Arthritis is among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (2003).

However, as before noted, the medical evidence does not establish 
that the veteran presently manifests right shoulder arthritis.  
Notwithstanding, the Board notes that the veteran's VA examination 
after discharge from active service, dated in July 1968, reflects 
X-ray findings of no bony pathological changes or abnormal 
calcifications in the right shoulder.  These findings were 
repeated in October 1969, when X-ray results showed a normal 
shoulder with a possible bone infarct in the acromion portion of 
the scapula.  The glenohumeral articulation was normal, and there 
was no evidence of retained metallic foreign body.

After careful consideration of the medical evidence, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for right shoulder arthritis, as secondary 
to the service connected residuals of shell fragment wound to the 
right shoulder with tendonitis.

The veteran has presented his own statements concerning existence 
and etiology of his averred right shoulder arthritis.  The 
evidence of record does not show that the veteran is a medical 
professional, with the training and expertise to provide clinical 
findings regarding the nature and extent of this disability and 
its relationship to service.  Consequently, his statements are 
competent with regard to his subjective complaints and his 
history, but they do not constitute competent medical evidence for 
the purpose of showing a causal connection between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Hence, as there is no medical evidence of current right shoulder 
arthritis, the preponderance of the evidence is against finding 
that the veteran manifests arthritis of the right shoulder, as 
secondary to the service-connected residuals of shell fragment 
wound to the right shoulder with tendonitis.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310.


ORDER

Service connection for arthritis of the right shoulder, as 
secondary to the service connected shell fragment wound to the 
right shoulder with tendonitis, is denied.  


REMAND

As noted above, the veteran seeks entitlement to service 
connection for right shoulder bursitis, as secondary to the 
service connected residuals of shell fragment wound of right 
shoulder with tendonitis, an increased evaluation for the service 
connected residuals of shell fragment wound to the right shoulder 
with tendonitis, including the scar, and to an initial evaluation 
greater than 10 percent for ulnar neuropathy of the right elbow, 
service connected as a part and parcel of the service connected 
right shoulder disability.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be completed 
in this case.

Initially, concerning the issue of service connection for right 
shoulder arthritis and bursitis, as secondary to the service 
connected residuals of shell fragment wound to the right shoulder 
with tendonitis, the Board notes that it denied service connection 
for right shoulder arthritis in the decision immediately preceding 
this remand, as the medical evidence does not establish that the 
veteran currently manifested arthritis of the right shoulder.  
However, as shown in the medical opinions and diagnoses quoted in 
the above decision, VA and private medical evidence clearly 
demonstrates that the veteran is currently diagnosed with right 
shoulder bursitis.  Yet, an opinion as to the etiology of this 
condition is not present in the claims file.  

In addition, VA examinations, conducted in November 1996, July 
2001, and June 2003, do not provide an adequate basis upon which 
to adjudicate the veteran's claims for increased ratings.  First, 
neither the neurological nor orthopedic examinations conducted in 
July 2001 reflect that the examiner expressly reviewed the claims 
file.  The June 2003 examination was conducted with review of the 
examination file, but the examination itself is for scars.

Second, the July 2001 orthopedic examination reflects the 
examiner's conclusion that 

This patient's injury involved groups I and II, extrinsic muscles 
of the shoulder girdle.

The examiner offers no further information concerning the specific 
impairment of function of either muscle group.  The combined 
evaluation of muscle groups acting upon a single unankylosed joint 
must be lower than the evaluation for unfavorable ankylosis of 
that joint except in the case of muscle groups I and II acting 
upon the shoulder 38 C.F.R. § 4.55(d) (2003) (emphasis added).  
Because muscle groups I and II must be evaluated separately and 
combined, the Board requires a clearer picture of the impairment 
of each muscle group, to allow for appropriate adjudication.

Third, the Board notes that VA treatment records reflect findings 
of reverse superior labrum tear with mild right anterior 
impingement syndrome in June 2002, and right super glenoid labrum 
tear by September 2000 MRI in February 2003.  The report of the 
June 2003 VA examination for scars further notes that the veteran 
now manifests generalized muscle atrophy around the shoulder and 
range of motion was noted to be limited.  The most recent VA 
orthopedic and neurological examinations of the veteran's right 
shoulder were conducted in July 2001.  At this time atrophy was 
not noted, and internal and external range of rotation motion was 
noted to be complete with restriction of only the last 20 degrees 
in the overhead position.  Other range of motion measurements were 
not reported.  Moreover, it is unclear if clinical neurological 
testing was then accomplished.  Results of pinprick testing are 
reported, but no electromyograph (EMG) or nerve conduction studies 
(NCS) are reported or of record.

The Board thus finds it would be helpful to proffer the veteran 
current orthopedic and neurological examinations-to include 
appropriate clinical testing and review of the claims file-in 
determining the nature, extent, and etiology of the veteran's 
right shoulder bursitis, and to ascertain the current nature and 
extent of his right shoulder disability, including the scar and 
neurological pathology, in totality.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

Finally, the Board notes that the regulations governing skin 
disabilities were revised, effective on August 30, 2002.  67 Fed. 
Reg. 49590 (July 31, 2002).  The RO has not had the opportunity to 
review the veteran's claim under the new criteria, or to give him 
notice of the new regulations.

The Board notes that the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 
(Fed. Cir. 2003) invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal so 
that additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)).  The claims file 
must include documentation that there has been compliance with the 
VA's redefined duties to notify and assist a claimant as set forth 
in the VCAA and as specifically affecting the remaining issues on 
appeal.

2.  The RO should request that the veteran identify all VA and 
non-VA health care providers who have treated the veteran for his 
right shoulder disabilities, including the service-connected 
residuals of shell fragment wound to the right shoulder with 
tendonitis, right ulnar neuropathy of the elbow, and claimed 
bursitis.  The RO should procure duly executed authorization for 
the release of private medical records.  Furthermore, the 
appellant should be specifically informed as to what portion of 
evidence he is required/expected to submit, and which portion of 
the evidence the VA would attempt to obtain in order to assist the 
appellant in substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the veteran's medical records from 
all identified health care providers for treatment accorded him 
for his right shoulder disabilities, including the service-
connected residuals of shell fragment wound to the right shoulder 
with tendonitis, right ulnar neuropathy of the elbow, and claimed 
bursitis.  In particular, the RO should request all records of 
treatment accorded the veteran for his right shoulder 
disabilities, including the service-connected residuals of shell 
fragment wound to the right shoulder with tendonitis, right ulnar 
neuropathy of the elbow, and claimed bursitis by Douglas H. 
Lowrey, M.D. of Russellville, Arkansas.  The RO should also 
request all inpatient and outpatient records, to include any and 
all clinical medical records, for treatment accorded the veteran 
at VAMCs in North Little Rock, Arkansas that are not already of 
record.

4.  When the above development has been completed, the RO should 
make arrangements to afford the veteran VA examinations, by 
appropriate specialists, to determine the nature, extent, and 
etiology of his right shoulder bursitis, and the nature and extent 
of the right shoulder disabilities attributable to the inservice 
shell fragment wound, including the service-connected residuals of 
shell fragment wound to the right shoulder with tendonitis, 
including the scar, and right ulnar neuropathy of the elbow.  All 
indicated tests and studies should be performed.  If other 
examinations by specialists are indicated, they should be 
conducted.  The claims folder, including all newly obtained 
evidence, must be sent to the examiner(s) for review.  The 
examiner(s) should address the following matters.

* Summarize the medical history, including the onset and course, 
of any manifested right shoulder disabilities, including the 
service-connected residuals of shell fragment wound to the right 
shoulder with tendonitis, including the scar, and right ulnar 
neuropathy of the elbow, and claimed right shoulder bursitis.
* Describe any current symptoms and manifestations attributed to 
any manifested right shoulder disabilities, including the service-
connected residuals of shell fragment wound to the right shoulder 
with tendonitis, including the scar, and right ulnar neuropathy of 
the elbow, and claimed right shoulder bursitis.
* Complete any diagnostic and clinical tests required, and provide 
diagnoses for all right shoulder orthopedic, neurological, and 
muscle pathology identified.
1. Concerning the claimed right shoulder bursitis, the examiner is 
requested to offer the following opinion(s):
* Is it as likely as not that any manifested right shoulder 
bursitis is the result of the service-connected residuals of shell 
fragment wound to the right shoulder with tendonitis?
* Or, in the alternative, is it as likely as not that any 
manifested right shoulder bursitis is the result of the inservice 
shell fragment wound to the right shoulder? 
2. Concerning the claim for an increased evaluation for the 
service-connected residuals of shell fragment wound to the right 
shoulder with tendonitis, including the scar, and for the service 
connected ulnar neuropathy of the right elbow, complete any and 
all orthopedic, muscle, and neurological diagnostic and clinical 
tests required, to include range of motion studies, muscle and 
nerve testing, and X-rays, and provide diagnoses for all right 
shoulder pathology identified as follows

        Scars Examination.

a. Describe precise location of the scar.  Draw diagram if 
necessary
b. Photograph all scars in the affected area
c. Give measurement of length and width (at its widest part) of 
all scars
d. State whether there is pain in the scar on examination
e. Note whether any of the scars involve underlying soft tissue 
loss or damage

    Neurological Examination. 

a. Identify any and all neurological pathology and identify each 
nerve that is affected
b. State which symptoms and neuropathy are due to or affected by 
the residuals of service-connected shell fragment wounds to the 
right shoulder

        Orthopedic Examination.

a. Identify any and all muscles affected by the shell fragment 
wound to the right shoulder.  Identify the current impairment to 
any muscle so damaged.
b. Identify all bony structures affected by the shell fragment 
wound to the right shoulder.  Identify the current impairment to 
any bony structures so damaged
* In so doing, the examiner is referred to the July 2001 VA 
examination report noting involvement of muscle groups I and II, 
extrinsic muscles of the shoulder girdle.

   DeLuca 

Provide an assessment of functional loss, if any, associated with 
the service connected residuals of shell fragment wound to the 
right shoulder with tendonitis and ulnar neuropathy of the right 
elbow, including the presence of limitation of motion, limitation 
of motion due to pain, weakness, atrophy, incoordination, excess 
fatigability, deformity, or other functional impairment, pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  After receipt of any and all newly acquired evidence, the RO 
should again review the veteran's claims for service connection 
for bursitis of the right shoulder, as secondary to the service-
connected residuals of shell fragment wound to the right shoulder 
with tendonitis, increased evaluation for the residuals of shell 
fragment wound to the right shoulder with tendonitis, including 
the scar-including consideration of all revised regulations 
governing the evaluation of skin disabilities.  See 67 Fed. Reg. 
49590 (July 31, 2002)-and a higher initial evaluation for ulnar 
neuropathy of the right elbow, and in consideration of DeLuca, and 
Fenderson, supra.  

If the decision remains in any way adverse to the veteran, he and 
his representative should be furnished with a supplemental 
statement of the case, and with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for further 
review, as appropriate.  The veteran need take no action until he 
is so informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky, supra.  The 
veteran is reminded that it is his responsibility to appear for 
any and all scheduled examinations and that failure to do so could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



